Judgment, Supreme Court, Bronx County (John N. Byrne, J.), rendered February 25, 2003, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in imposing the prison term provided for under the plea agreement, where defendant was returned to court involuntarily on a bench warrant *241after being extradited from Tennessee, three years after leaving the drug treatment program that he had been obligated to complete in order to obtain a more lenient disposition. Under the circumstances, there was no need for an evidentiary hearing into defendant’s allegation that he was wrongfully terminated from the program (see People v Valencia, 3 NY3d 714 [2004]). Despite the opportunity that the court provided him at sentencing, defendant offered no explanation as to why he did not bring this allegation to the attention of the court or anyone else, rather than leaving the jurisdiction (see People v Watson, 272 AD2d 270 [2000], lv denied 95 NY2d 905 [2000]). Concur— Saxe, J.E, Friedman, Marlow, Sullivan and Williams, JJ.